Citation Nr: 0822530	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 5, 2003 for 
the grant of service connection for non-small cell carcinoma 
of the lung with metastatic brain cancer, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1969 to August 1971.  The 
veteran died in September 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in August 2007 when it was remanded to 
provide the appellant with appropriate notice.


FINDINGS OF FACT

1. The first communication from the veteran evidencing intent 
to file a claim of service connection for non-small cell 
carcinoma of the lung with metastatic brain cancer was 
received on August 5, 2003, well beyond a year after his 
separation from active duty.

2. An August 2003 rating decision granted the veteran service 
connection for non-small cell carcinoma of the lung with 
metastatic brain cancer, effective from August 5, 2003.

3. The veteran died of non-small cell carcinoma of the lung 
with metastatic brain cancer in September 2003.  

4. In January 2004, the appellant disagreed with the 
effective date assigned to the grant of service connection, 
for accrued benefits purposes.





CONCLUSION OF LAW

An effective date earlier than August 5, 2003 is not 
warranted for the award of service connection for non-small 
cell carcinoma of the lung with metastatic brain cancer, for 
accrued benefits purposes.  38 U.S.C.A. §§ 5101, 5110, 5121, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice when a specific issue is raised regarding 
a claimant's DIC application (which includes any issue 
pertaining to accrued benefits) must "(1) inform[] the 
claimant of how to substantiate the assertion advanced and 
(2) take[] into account the evidence submitted in connection 
with the application."  While the appellant did not receive 
complete notice of effective date criteria for accrued 
benefits purposes prior to the initial rating decision, a 
December 2007 letter provided certain essential notice prior 
to the readjudication of her claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A January 2008 supplemental 
SOC readjudicated the matter after the appellant and her 
representative had an opportunity to respond.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Notably, in a response received in March 2008, the 
appellant stated that she had no more information or evidence 
to provide to substantiate her claim. 

All evidence relevant to the appellant's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  As noted above, the appellant has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a)(2002); 38 C.F.R. 
§ 3.1000(a) (2003).  (A revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amended 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths of veterans prior to that time, as 
here.).  

An August 2003 rating decision granted the veteran service 
connection for non-small cell carcinoma of the lung with 
metastatic brain cancer, effective from August 5, 2003.  
Since the veteran did not file a notice of disagreement (NOD) 
in the month prior to his death, his claim remained pending 
in appellate status until August 2004, when it would have 
become final if a NOD had not been filed by an eligible 
dependent.  38 C.F.R. § 3.160; see Taylor v. Nicholson, 21 
Vet. App. 126 (2007) (finding that a veteran's claim for an 
earlier effective date was pending at time of his death, for 
purposes of his widow's accrued benefits claim, where claim 
was not finally adjudicated at time of veteran's death, as 
time remained in which a NOD with the RO decision otherwise 
could have been filed).  The appellant filed her claim for 
accrued benefits in September 2003, while the veteran's claim 
was still pending.  For accrued benefits purposes, the 
appellant takes her husband's claim as it stands at the date 
of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Hence, she had until August 2004 to 
express disagreement with the effective date assigned by the 
August 2003 rating decision; in her January 2004 NOD and 
March 2004 VA Form 9, Substantive Appeal, she expressed 
disagreement with the effective date assigned for service 
connection for lung cancer, claiming that it should be 
retroactive to the date of diagnosis.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The appellant alleges that the veteran was entitled to an 
effective date for the grant of service connection for non-
small cell carcinoma of the lung with metastatic brain cancer 
retroactive to March 2003 when the disease was diagnosed.  

The veteran's formal claim of service connection for non-
small cell carcinoma of the lung with metastatic brain cancer 
was received by the RO on August 5, 2003.  The claims file 
does not contain any communication from the veteran or his 
representative that may reasonably be construed as a formal 
or informal claim of service connection for that disability 
received prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  
Neither the appellant nor her representative has alleged that 
the veteran submitted an earlier application.  

The Board recognizes that the veteran was seeking treatment 
for his cancer prior to August 5, 2003, as medical evidence 
of record shows a diagnosis in March 2003; however, VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed to VA.  
See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. 
Brown, 7 Vet. App. 352 (1995).  The veteran did not evidence 
an intent to file a claim with VA prior to August 5, 2003.  
In the absence of a formal or informal claim of service 
connection for lung cancer having been filed prior to August 
5, 2003, the appellant is not entitled to an effective date 
of award of such benefit, for accrued benefits purposes, 
prior to that date.  The Board is precluded from awarding 
benefits where they are not allowed by statute.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a statute 
specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits 
must be authorized by statute).  

There is no statutory authority that would allow VA to grant 
the appellant an earlier effective date for the reasons she 
has alleged.  Accordingly, as a matter of law, the appeal 
seeking an effective date prior to August 5, 2003 for the 
grant of service connection for lung cancer, for accrued 
benefits purposes, must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

An effective date earlier than August 5, 2003, for the award 
of service connection for non-small cell carcinoma of the 
lung with metastatic brain cancer, for purposes of accrued 
benefits, is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


